 



Exhibit 10.1

THIRD AMENDMENT

TO FINANCING AGREEMENT

     THIRD AMENDMENT, dated as of October 8, 2004 (this “Amendment”), to the
Financing Agreement, dated as of April 23, 2004 (as amended, restated or
otherwise modified from time to time, the “Financing Agreement”), by and among
aaiPharma Inc., a Delaware corporation (the “Parent”), Applied Analytical
Industries Learning Center, Inc., a Delaware corporation (“Applied Analytical”),
AAI Technologies, Inc., a Delaware corporation (“AAI Technologies”), AAI
Properties, Inc., a North Carolina corporation (“AAI Properties”), AAI Japan,
Inc., a Delaware corporation (“AAI Japan”), Kansas City Analytical Services,
Inc., a Kansas corporation (“Analytical Services”), AAI Development Services,
Inc., a Massachusetts corporation (“AAI Development-MA”), aaiPharma LLC, a
Delaware limited liability company (“Pharma LLC”) and AAI Development Services,
Inc., a Delaware corporation (“AAI Development-DE”, and together with the
Parent, Applied Analytical, AAI Technologies, AAI Properties, AAI Japan,
Analytical Services, AAI Development-MA and Pharma LLC, each a “Borrower” and
collectively, the “Borrowers”), the financial institutions from time to time
party hereto (each a “Lender” and collectively, the “Lenders”), Silver Point
Finance, LLC, a Delaware limited liability company (“Silver Point”), as
collateral agent for the Lenders (in such capacity, and any successor in such
capacity, the “Collateral Agent”), and Bank of America, N.A. (“Bank of
America”), as administrative agent for the Lenders (in such capacity, and any
successor in such capacity, the “Administrative Agent” and together with the
Collateral Agent, each an “Agent” and collectively, the “Agents”).

     WHEREAS, the Borrowers, the Agents and the Lenders wish to amend certain
terms and conditions of the Financing Agreement as hereafter set forth;

     NOW, THEREFORE, the Borrowers, the Agents and the Lenders hereby agree as
follows:

     1. Capitalized Terms. All terms which are defined in the Financing
Agreement and not otherwise defined herein are used herein as defined therein.
In addition, as used in this Amendment, the following terms shall have the
respective meanings indicated below, such meanings to be applicable equally to
both the singular and plural forms of such terms:

     “Specified Events” means, collectively, (a) the amendment of the MVI Sale
Agreement pursuant to the terms of Amendment No. 2 to the MVI Sale Agreement
dated as of September 16, 2004, pursuant to which the Parent will receive an
accelerated purchase price adjustment under the MVI Sale Agreement, (b) the
Disposition of the Parent’s rights to its Calcitriol product pursuant to the
terms of the Termination Agreement by and between the Parent and SICOR
Pharmaceuticals, Inc., on terms substantially the same as the terms set forth in
the draft Termination Agreement provided by the Parent to the Collateral Agent
on the date hereof, and (c) the Disposition of the Parent’s Investment in
Aesgen, Inc. pursuant to the terms of the Agreement and Plan of Merger and
Reorganization, dated as of August 30, 2004, among MGI Pharma, Inc.,

 



--------------------------------------------------------------------------------



 



MGIP Acquisition Corp., Aesgen Inc. and Timothy I. Maudlin, as equityholder’s
representative.

     “Specified Proceeds” means the Net Cash Proceeds received by the Loan
Parties in connection with the Specified Events.

     “Third Amendment Effective Date” has the meaning specified therefor in
Section 4 of this Amendment.

     2. Amendments to Financing Agreement.



(a)   Existing Definitions.

          (i) The definition of the term “Availability” in Section 1.01 of the
Financing Agreement is hereby amended in its entirety to read as follows:

     “‘Availability’ means, at any time, the difference between (i) the Total
Revolving Credit Commitment and (ii) the sum of (A) the aggregate outstanding
principal amount of all Revolving Loans, (B) all Letter of Credit Obligations
and (C) the aggregate amount of all reserves established by the Administrative
Agent at the direction of the Collateral Agent pursuant to the terms of this
Agreement and the other Loan Documents.”

          (ii) The definition of the term “Consolidated EBITDA” in Section 1.01
of the Financing Agreement is hereby amended in its entirety to read as follows:
`

     “‘Consolidated EBITDA’ means, with respect to any Person for any period,
the sum of (a) the Consolidated Net Income of such Person and its Subsidiaries
for such period, plus (b) without duplication, the sum of the following amounts
of such Person and its Subsidiaries for such period and to the extent deducted
in determining Consolidated Net Income of such Person for such Period:
(i) Consolidated Net Interest Expense, (ii) income, value-added, franchise and
other similar tax expense, (iii) depreciation expense, (iv) amortization
expense, (v) any other non-cash charges, expenses and losses, (vi) the Specified
Costs and Expenses, (vii) other non-recurring cash charges and costs incurred in
connection with Acquisitions and Dispositions permitted under this Agreement
(including Acquisitions and Dispositions permitted as a result of being approved
by the Required Lenders), to the extent such charges and costs are approved by
the Collateral Agent, (viii) other non-recurring restructuring charges
(including severance costs and plant closure costs) made in accordance with FASB
Statement of Financial Accounting Standards Board No. 146, (ix)
(A) non-recurring professional fees associated with the Special Committee
Investigation, the pending Securities and Exchange Commission and Department of
Justice investigations involving the Borrowers, and/or the operational or debt
restructuring of the Borrowers incurred during the fiscal quarter of the Parent
and its Subsidiaries ended September 30, 2004 in an aggregate amount not to
exceed $3,000,000 and (B) non-recurring professional fees associated with the
Special Committee Investigation, the pending Securities and Exchange Commission
and Department of Justice investigations involving the Borrowers, and/or the
operational or debt

-2-



--------------------------------------------------------------------------------



 



restructuring of the Borrowers incurred during the two fiscal quarters of the
Parent and its Subsidiaries ended December 31, 2004 in an aggregate amount not
to exceed $5,900,000, and (x) non-cash charges for impairment losses on
intangible assets made in accordance with FASB Statement of Financial Accounting
Standards No. 142.”

          (iii) The definition of the term “MVI Sale Agreement” in Section 1.01
of the Financing Agreement is hereby amended in its entirety to read as follows:

     “‘MVI Sale Agreement’ means, collectively, (i) the Asset Purchase
Agreement, dated as of February 27, 2004 among the Parent, Pharma LLC and Mayne
Pharma (USA) Inc., as amended by Amendment No. 1 to Asset Purchase Agreement
dated as of April 22, 2004 and Amendment No. 2 to Asset Purchase Agreement dated
as of September 16, 2004, and (ii) the other agreements listed on
Schedule 1.01(E).”

     (b) Mandatory Prepayments. Section 2.05(c)(v) of the Financing Agreement is
hereby amended by deleting the parenthetical in clause (x)(2) of the proviso at
the end thereof and substituting in lieu thereof the following:

“(and concurrently with such application to the Revolving Loans, the
Administrative Agent shall, at the direction of the Collateral Agent, establish
and maintain a corresponding reserve to Availability in the amount so applied,
which reserve shall be released by the Administrative Agent upon the request of
the Administrative Borrower and at the direction of the Collateral Agent (which
direction shall be given upon such request by the Administrative Borrower
complying with this Section 2.05(c)(v)) at such time as the Borrowers re-borrow
funds in such amount to be applied in accordance with either of clauses (y) or
(z)(2) of this clause (v))”

     (c) Application of Payments. Section 2.05(d) of the Financing Agreement is
hereby amended by deleting the paragraph at the end thereof and substituting in
lieu thereof the following:

“Notwithstanding anything to the contrary contained in this Section 2.05(d),
after the occurrence and during the continuance of an Event of Default, all
prepayments of the Loans pursuant to Section 2.05(c) shall be applied (or, in
the case of prepayments that have been temporarily applied to the Revolving
Loans pending final application thereof as permitted under the relevant
provisions of clause (v) of Section 2.05(c), shall be re-credited) in accordance
with Section 4.04(b).”

     (d) Interest and Fees. Section 2.05(e) of the Financing Agreement is hereby
amended by deleting clause (ii) therein and substituting in lieu thereof the
following:

“(ii) in the case of any prepayment made pursuant to Section 2.05(a) (excluding
the first sentence of Section 2.05(a)(i) thereof) or Section 2.05(c)(iii), any
Applicable Prepayment Premium.”

     (e) Unused Line Fee. Section 2.06(a) of the Financing Agreement is hereby
amended by (i) inserting the words “actual daily” immediately before the word
“excess”

-3-



--------------------------------------------------------------------------------



 



therein and (ii) deleting the word “average” immediately before the words
“principal amount” therein.

     (f) Compliance with Law, Etc. Section 6.01(h) of the Financing Agreement is
hereby amended by deleting clause (iii) therein and substituting in lieu thereof
the following:

“(iii) the Senior Subordinated Note Indenture (other than the default in the
payment of interest due under the Senior Subordinated Note Indenture on
October 1, 2004) or any material term of any Material Contract, and no Default
or Event of Default has occurred and is continuing.”

     (g) Financial Covenants.

          (i) Section 7.03(b) of the Financing Agreement is hereby amended by
inserting therein the following sentence at the end thereof:

“Notwithstanding the foregoing, (i) if Consolidated EBITDA of the Parent and its
Subsidiaries for the fiscal quarter of the Parent and its Subsidiaries ended
September 30, 2004 is greater than $2,000,000, then the Leverage Ratio of the
Parent and its Subsidiaries shall not be tested under this Section 7.03(b) as of
the end of such period and (ii) if Consolidated EBITDA of the Parent and its
Subsidiaries for the two fiscal quarters of the Parent and its Subsidiaries
ended December 31, 2004 is greater than $7,000,000, then the Leverage Ratio of
the Parent and its Subsidiaries shall not be tested under this Section 7.03(b)
as of the end of such period.”

          (ii) Section 7.03(c) of the Financing Agreement is hereby amended by
inserting therein the following sentence at the end thereof:

“Notwithstanding the foregoing, (i) if Consolidated EBITDA of the Parent and its
Subsidiaries for the fiscal quarter of the Parent and its Subsidiaries ended
September 30, 2004 is greater than $2,000,000, then the Fixed Charge Coverage
Ratio of the Parent and its Subsidiaries shall not be tested under this
Section 7.03(c) as of the end of such period and (ii) if Consolidated EBITDA of
the Parent and its Subsidiaries for the two fiscal quarters of the Parent and
its Subsidiaries ended December 31, 2004 is greater than $7,000,000, then the
Fixed Charge Coverage Ratio of the Parent and its Subsidiaries shall not be
tested under this Section 7.03(c) as of the end of such period.”

          (iii) Section 7.03 of the Financing Agreement is hereby amended by
adding the following new subsection (e) at the end thereof:

     “(e) Minimum Revenues. Permit the gross revenues of the Parent and its
Subsidiaries for the fiscal quarter of the Parent and its Subsidiaries ending
December 31, 2004 to be less than $40,000,000.”

-4-



--------------------------------------------------------------------------------



 



          (h) Schedules. Schedules 6.01(x) and 6.01(aa) to the Financing
Agreement are hereby amended by adding to each such Schedule the information set
forth on Annex A attached hereto.

     3. Waiver and Consent.

          (a) Pursuant to the request of the Borrowers and in accordance with
Section 12.02 of the Financing Agreement, the Agents and the Lenders hereby (i)
consent to, and waive any Event of Default that has or would otherwise arise
under Section 9.01(a) or Section 9.01(c) of the Financing Agreement by reason of
the occurrence of the Specified Events described in clauses (a) and (c) of the
definition thereof and (ii) agree that the Specified Proceeds received by the
Borrowers in connection with the Specified Events shall not be required to be
applied in accordance with Section 2.05(c) of the Financing Agreement; provided,
that no Event of Default (other than those waived herein) has occurred and is
continuing at the time of receipt of any such Specified Proceeds or would result
therefrom.

          (b) The waivers and consents in this Section 3 shall be effective only
in this specific instance and for the specific purpose set forth herein and do
not allow for any other or further departure from the terms and conditions of
the Financing Agreement or any other Loan Document, which terms and conditions
shall continue in full force and effect. The Borrowers hereby acknowledge and
agree that it shall be an Event of Default under the Financing Agreement (as to
which no grace period shall apply) if the Borrowers use Specified Proceeds other
than in accordance with this Section 3.

     4. Conditions. This Amendment shall become effective only upon satisfaction
in full of the following conditions precedent (the first date upon which all
such conditions have been satisfied being herein called the “Third Amendment
Effective Date”):

          (a) Representations and Warranties; No Event of Default. The
representations and warranties contained herein, in Article VI of the Financing
Agreement and in each other Loan Document are true and correct on and as of the
Third Amendment Effective Date as though made on and as of such date, except to
the extent that any such representation or warranty expressly relates solely to
an earlier date (in which case such representation or warranty shall be true and
correct on and as of such earlier date); and no Event of Default (other than
those waived herein) shall have occurred and be continuing on the Third
Amendment Effective Date either immediately before or after giving effect to
this Amendment in accordance with its terms.

          (b) Delivery of Documents. The Collateral Agent shall have received on
or before the Third Amendment Effective Date, the following, each in form and
substance reasonably satisfactory to the Collateral Agent and, unless otherwise
indicated, dated as of the Third Amendment Effective Date:

               (i) counterparts of this Amendment, duly executed by the
Borrowers, the Agents and the Lenders;

               (ii) a certificate of an Authorized Officer of each Loan Party,
certifying as to the matters set forth in clause (a) of this Section 4; and

-5-



--------------------------------------------------------------------------------



 



               (iii) such other agreements, instruments, approvals, opinions and
other documents as the Collateral Agent may reasonably request.

          (c) Proceedings. All proceedings in connection with the transactions
contemplated by this Amendment, and all documents incidental hereto, shall be
reasonably satisfactory to the Collateral Agent and its counsel.

          (d) Fees, Etc. The Borrowers shall have paid all fees, costs, expenses
and taxes then payable by the Borrowers pursuant to the Financing Agreement and
the other Loan Documents, including, without limitation, Section 2.06 and 12.04
of the Financing Agreement.

     5. Representations and Warranties. Each Borrower represents and warrants as
follows:

          (a) Organization, Good Standing, Etc. Each Borrower (i) is a
corporation or limited liability company, as the case may be, duly organized,
validly existing and in good standing under the laws of the state of its
organization other than to the extent that the failure to be in good standing in
such state could not reasonably be expected to have a Material Adverse Effect
and (ii) has all requisite power and authority to execute, deliver and perform
this Amendment, and to perform the Financing Agreement, as amended hereby.

          (b) Authorization, Etc. The execution, delivery and performance by
each Borrower of this Amendment and the performance by each Borrower of the
Financing Agreement, as amended hereby (i) have been duly authorized by all
necessary action, (ii) do not and will not violate or create a default under any
such Borrower’s organizational documents or any applicable law or any material
term of any Material Contract, and (iii) except as provided in the Loan
Documents, do not and will not result in or require the creation of any Lien
upon or with respect to any of such Borrower’s property.

          (c) Governmental Approvals. No authorization or approval or other
action by, and no notice to or filing with, any Governmental Authority or other
regulatory body is required in connection with (i) the due execution, delivery
and performance by each Borrower of this Amendment or (ii) the performance by
each Borrower of the Financing Agreement, as amended hereby.

          (d) Enforceability of Loan Documents. Each of this Amendment and the
Financing Agreement, as amended hereby, and the other Loan Documents, is a
legal, valid and binding obligation of each Borrower party hereto, enforceable
against such Borrower in accordance with the terms thereof, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally.

          (e) Representations and Warranties; No Default. The representations
and warranties contained herein, in Article VI of the Financing Agreement and in
each other Loan Document are true and correct on and as of the Third Amendment
Effective Date as though made on and as of such date, except to the extent that
any such representation or warranty expressly relates solely to an earlier date
(in which case such representation or warranty shall be true and correct on and
as of such earlier date); and no Event of Default (other than those waived
herein)

-6-



--------------------------------------------------------------------------------



 



shall have occurred and be continuing on the Third Amendment Effective Date
either immediately before or after giving effect to this Amendment in accordance
with its terms.

     6. Continued Effectiveness of the Financing Agreement.

          (a) Ratifications. Except as otherwise expressly provided herein,
(i) the Financing Agreement and the other Loan Documents are, and shall continue
to be, in full force and effect and are hereby ratified and confirmed in all
respects, except that on and after the Third Amendment Effective Date (A) all
references in the Financing Agreement to “this Agreement”, “hereto”, “hereof”,
“hereunder” or words of like import referring to the Financing Agreement shall
mean the Financing Agreement as amended by this Amendment and (B) all references
in the other Loan Documents to the “Financing Agreement”, “thereto”, “thereof”,
“thereunder” or words of like import referring to the Financing Agreement shall
mean the Financing Agreement as amended by this Amendment, (ii) to the extent
that the Financing Agreement or any other Loan Document purports to pledge to
the Collateral Agent, or to grant to the Collateral Agent a security interest in
or lien on, any collateral as security for the Obligations, such pledge or grant
of a security interest or lien is hereby ratified and confirmed in all respects,
and (iii) the execution, delivery and effectiveness of this Amendment shall not
operate as an amendment of any right, power or remedy of the Agents or the
Lenders under the Financing Agreement or any other Loan Document, nor constitute
an amendment of any provision of the Financing Agreement or any other Loan
Document.

          (b) No Waivers. Except as otherwise expressly provided herein, this
Amendment is not a waiver of, or consent to, any Default or Event of Default now
existing or hereafter arising under the Financing Agreement or any other Loan
Document and the Agents and the Lenders expressly reserve all of their rights
and remedies under the Financing Agreement and the other Loan Documents, under
applicable law or otherwise.

          (c) Amendment as Loan Document. Each Borrower confirms and agrees that
this Amendment shall constitute a Loan Document under the Financing Agreement.
Accordingly, it shall be an Event of Default under the Financing Agreement if
any representation or warranty made or deemed made by any Borrower under or in
connection with this Amendment shall have been incorrect in any material respect
when made or deemed made or if any Borrower fails to perform or comply with any
covenant or agreement contained herein.

     7. Release. Each Borrower hereby acknowledges and agrees that: (a) neither
it nor any of its Affiliates has any claim or cause of action against any Agent
or any Lender (or any of their respective Affiliates, officers, directors,
employees, attorneys, consultants or agents) and (b) each Agent and each Lender
has heretofore properly performed and satisfied in a timely manner all of its
obligations to the Borrowers and their Affiliates under the Financing Agreement
and the other Loan Documents. Notwithstanding the foregoing, the Agents and the
Lenders wish (and the Borrowers agree) to eliminate any possibility that any
past conditions, acts, omissions, events or circumstances would impair or
otherwise adversely affect any of the Agents’ and the Lenders’ rights,
interests, security and/or remedies under the Financing Agreement and the other
Loan Documents. Accordingly, for and in consideration of the agreements
contained in this Amendment and other good and valuable consideration, each
Borrower (for itself and its Affiliates and the successors, assigns, heirs and
representatives of each of the foregoing)

-7-



--------------------------------------------------------------------------------



 



(collectively, the “Releasors”) does hereby fully, finally, unconditionally and
irrevocably release and forever discharge each Agent, each Lender and the L/C
Issuer and each of their respective Affiliates, officers, directors, employees,
attorneys, consultants and agents (collectively, the “Released Parties”) from
any and all debts, claims, obligations, damages, costs, attorneys’ fees, suits,
demands, liabilities, actions, proceedings and causes of action, in each case,
whether known or unknown, contingent or fixed, direct or indirect, and of
whatever nature or description, and whether in law or in equity, under contract,
tort, statute or otherwise, which any Releasor has heretofore had or now or
hereafter can, shall or may have against any Released Party by reason of any
act, omission or thing whatsoever done or omitted to be done on or prior to the
Third Amendment Effective Date arising out of, connected with or related in any
way to this Amendment, the Financing Agreement or any other Loan Document, or
any act, event or transaction related or attendant thereto, or the agreements of
any Agent or any Lender contained therein, or the possession, use, operation or
control of any of the assets of any Borrower, or the making of any Loans or
other advances, or the management of such Loans or advances or the Collateral.

     8. Miscellaneous.

          (a) Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which shall be deemed to be an original, but all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of
this Amendment by telefacsimile or electronic mail shall be equally effective as
delivery of an original executed counterpart of this Amendment.

          (b) Headings. Section and paragraph headings herein are included for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

          (c) Governing Law. This Amendment shall be governed by, and construed
in accordance with, the laws of the State of New York.

          (d) Expenses. The Borrowers will pay on demand all reasonable fees,
costs and expenses of the Agents in connection with the preparation, execution
and delivery of this Amendment and all documents incidental hereto, including,
without limitation, the reasonable fees, disbursements and other charges of
Schulte Roth & Zabel LLP, counsel to the Collateral Agent.

-8-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

            BORROWERS:

AAIPHARMA INC.
      By:   /s/ Ludo Reynders       Name:  Ludo Reynders     Title:  President
and Chief Executive Officer  

            APPLIED ANALYTICAL INDUSTRIES LEARNING
CENTER, INC.
      By:   /s/ Gregory S. Bentley       Name:  Gregory S. Bentley      
Title:  Vice President    

            AAI TECHNOLOGIES, INC.
      By:   /s/ Gregory S. Bentley       Name:  Gregory S. Bentley      
Title:  Vice President    

            AAI PROPERTIES, INC.
      By:   /s/ Gregory S. Bentley       Name:  Gregory S. Bentley      
Title:  Vice President    

            AAI JAPAN, INC.
      By:   /s/ Gregory S. Bentley       Name:  Gregory S. Bentley      
Title:  Vice President    

            KANSAS CITY ANALYTICAL SERVICES, INC.
      By:   /s/ Gregory S. Bentley       Name:  Gregory S. Bentley      
Title:  Vice President  

 



--------------------------------------------------------------------------------



 



         

            AAI DEVELOPMENT SERVICES, INC.
      By:   /s/ Gregory S. Bentley       Name:  Gregory S. Bentley      
Title:  Vice President    

            AAIPHARMA LLC
      By:   /s/ Gregory S. Bentley       Name:  Gregory S. Bentley      
Title:  Vice President    

            AAI DEVELOPMENT SERVICES, INC.
      By:   /s/ Gregory S. Bentley       Name:  Gregory S. Bentley      
Title:  Vice President  

-2-



--------------------------------------------------------------------------------



 



         

            COLLATERAL AGENT:


SILVER POINT FINANCE, LLC,
as Collateral Agent
      By:   /s/ Edward A. Mulé       Name:  Edward A. Mulé      
Title:  Authorized Signatory    

            ADMINISTRATIVE AGENT:


BANK OF AMERICA, N.A.,
as Administrative Agent
      By:   /s/ Annie Cuenco       Name:  Annie Cuenco       Title:  Assistant
Vice President    

            LENDERS:


BANK OF AMERICA, N.A.,
as L/C Issuer
      By:   /s/ Adonis A. Hembrick       Name:  Adonis A. Hembrick      
Title:  Vice President    

            BANK OF AMERICA, N.A.,
as a Lender
      By:   /s/ Adonis A. Hembrick       Name:  Adonis A. Hembrick      
Title:  Vice President    

            SEA PINES FUNDING LLC,
as a Lender
      By:   /s/ Diana M. Himes       Name:  Diana M. Himes      
Title:  Assistant Vice President  

-3-



--------------------------------------------------------------------------------



 



         

            TRS THEBE LLC,
as a Lender
      By:   /s/ Alice L. Wagner       Name:  Alice L. Wagner       Title:  Vice
President    

            SIL LOAN FUNDING LLC,
as a Lender
      By:   /s/ Jason Trala       Name:  Jason Trala      
Title:  Attorney-In-Fact    

            SILVER POINT ONSHORE CDO, LLC,
as a Lender
      By:   /s/ Edward A. Mulé       Name:  Edward A. Mulé      
Title:  Authorized Signatory    

            GOLDMAN SACHS CREDIT PARTNERS L.P.,
as a Lender
      By:   /s/ Mark DeNatale       Name:  Mark DeNatale      
Title:  Authorized Signatory  

-4-